Title: To Benjamin Franklin from Louis de Boislandry and Other Offerers of Goods and Schemes, 18 April 1784
From: Boislandry, Louis de
To: Franklin, Benjamin



Between March and mid-August, 1784, Franklin received far fewer unsolicited letters concerning commerce with America than he did during and immediately following the peace negotiations. The one from Louis de Boislandry, printed as a sample, is from an already established firm. As before, a number of authors sent or threatened to send copies of their work, and Franklin received accounts of several inventions.
The German firm Conrad Walter & Cie. contacts Franklin on March 15 from Hildesheim. Thanks to Franklin’s wisdom, all the nations of Europe now enjoy the freedom to trade with America. Formed a couple of years ago under its present name, the firm trades in wools, threads, and linens produced in lower Saxony. It exports large quantities of wools to France and Brabant, while its threads and linens are sent to Holland, Spain, and England. It is from these latter countries that their merchandise would be shipped to the United States. The firm is interested in a direct exchange with American merchants and asks Franklin to recommend it to some dependable houses.
Masson cadet and Geofroy, papermakers, write on April 5 from

Carpentras in the papal enclave of Comtat Venaissin in southern France. They wish to establish a paper mill in New England that will manufacture sheets of a superior quality. Would Franklin intercede with Congress to help them secure the necessary funds and arrangements, as well as travel expenses for themselves and their families?
James Hill, an engraver and jeweler, sends a series of letters from London in florid, if not stilted, English. He introduces his proposed scheme on June 4. As the “late Quixotian Contest” has depressed his employment, he has begun to craft and sell hair lockets and “fancies.” Hoping to increase this side of his business, he is making an ornament that he wishes to send, through Franklin, to the comte d’Artois: “a Handkerchief Locket For His Princess.” The locket will feature an allegorical representation of the three nations involved in the war, set in pearl and enamel. Hill hopes to be named as hairworker to the comte d’Artois, since anything in the count’s taste is extremely fashionable in England. If he does not hear otherwise, Hill will send the gift to Franklin’s address in four weeks; the count cannot refuse it if presented by “so Distinguish’d a Character.” In a postscript, Hill adds that another of his artworks, a “monumental Trophy” to the memory of fallen Americans, has been exhibited by Mr. Scott on Tower Hill.
On Tuesday, July 20, Hill writes that the locket is now ready. He will send it the following Tuesday, either by an American traveling to Paris or else by mail. After dropping off the locket at the post office he writes again, informing Franklin that he sent the box unsealed and hopes that Franklin will admire the work—which he describes in detail—before delivering it. The seed pearl design is intended to emulate the Order of the St. Esprit. The allegory features a female figure representing America about to take up arms; Minerva, as France, holds a shield and protects her against a woman wearing plaid (Britain), whose standard is being struck by lightning, suggesting divine intervention. Hill neglected to date this letter, which was probably written on Tuesday, July 27.

On April 24, Desfours of Lyon, a captain of cavalry, writes what is his third letter, though he does not acknowledge that fact. Certain that Franklin will want to examine a scheme that will be of essential use to the United States, he encloses it. (His previous letters had only offered to send the scheme, pending Franklin’s response.) Desfours has always regretted not bearing arms for America; during the war, he was attached to a service that required him to stay in France. The enclosed work is his own small contribution to the cause, and he hopes it meets with Franklin’s approval.
Niel Brioudes, a lawyer in Toulouse, writes on April 28. He asks Franklin to accept as an homage a discourse on the grandeur and importance of the American Revolution, his submission to a competition held by the academy of Toulouse. If it had won a prize, he would have offered it to Franklin with more confidence, but he remains convinced that it contains some truths.
Reports of negotiations of an Anglo-American commercial treaty prompt Johann Schmoldt to write, in German, on July 16 from Osten in the Duchy of Bremen. He urges that the treaty should include a provision exempting the residents of the German states under the dominion of George III from the 10 percent duty on the belongings of emigrants to the United States. The reciprocal right could be given to Americans who wish to settle in the king’s dominions in Germany. Many people in Bremen wish to go to America, including

himself, but the duty deters them. If Franklin should reply, Schmoldt begs him not to use his personal seal or otherwise give any indication that the letter came from him. Otherwise, it could cause Schmoldt trouble.
William Doyle, a clergyman of the Church of Ireland, on leave by permission of his bishop, writes in English on July 10 from Flushing, Cornwall. Though unknown to Franklin, he is no stranger to Generals Washington and Gates, Samuel Adams, and Thomas Mifflin, to whom he has sent letters similar to the present one. Doyle identifies himself as a monarchist and the author of a refutation of Paine’s Common Sense, and offers an elaborate plan for redrawing the political maps of North America and Europe. As for North America, he would jettison the “absurd” Articles of Confederation and transform the United States and Canada into one state, divided into provinces of equal size that would be governed by the same laws and be represented in Congress based on their population. Europe should likewise consolidate adjacent territories under the same government, which would reduce the potential for conflicts. Doyle intends to put his scheme before the English king and the stadholder. He will take no credit for it, as his only ambition is world peace.
Bouébe, writing from Paris on August 9, does not doubt that Vergennes, who had previously asked him for several memoirs about his invention, has communicated these memoirs to Franklin. They are of interest to the navy and even to places on earth where the water is unhealthy. Bouébe hopes that Franklin will approve of what he now encloses, and will grant him an interview either that same day or at some other time.

Finally, we take note of a one-page undated printed prospectus for a combination movement designed by Lafontaine: “Prospectus du mouvement de combinaison.” The mechanism can be adapted to all kinds of locks, from the simplest to the most complicated, and can be fitted to locks already made. After the Académie des sciences examined and approved the invention, the government granted Lafontaine a monetary award and an exclusive right to manufacture his device for fifteen years. On the verso of the sheet, a note in an unknown hand (perhaps that of the inventor himself) announces that the sieur Lafontaine has just opened a subscription: he will sell three hundred locks at thirty-six livres apiece, of which half must be paid in advance, to be completed by January 1, 1785.



Monsieur
Paris le 18. avril 1784

Je me présentai l’anné derniére chez vous appuyé d’une lettre de Monsieur Vieillard de Passy, rélativement à diverses operations de commerce qu’une compagnie se proposait de faire avec l’amérique Septentrionale. Elle a commencé depuis ce tems quelques opérations dont plusieurs ont été assez heureuses, d’autres n’ont point eu de succés. Elle attribue ce defaut de réussite, prémiérément a la concurrence générale eprouvée au

moment de la paix, secondément a la médiocrité des entréprises qui n’etant pas assez considérables, ne permettaient pas d’entretenir dans le pays un agent immédiat. Comme elle est determinée à augmenter & à etendre autant qu’il séra possible les rélations d’un commerce qui doit a la fin devenir réciproquément utile, il à été résolu qu’un des principaux intéressés se fixérait dans celui des ports de l’amerique qui sérait le plus convénable à leurs spéculations; mais avant tout on desirérait avoir sur ces objets les eclaircissémens que votre Excellence voudra bien procurer. Je la prie donc d’avoir la bonté de m’indiquer pour l’un des jours de cette sémaine un moment d’audiance à l’heure qui lui conviendra, & s’il se peut vendredi prochain, comptant partir ce jour la pour l’angléterre.
J’ai l’honneur d’etre avec les sentimens du plus profond [respect] Monsieur Votre trés humble & trés obeissant Serviteur.

Ls. de BoislandryNegt. Rue du chevalier du Guet


